Weight, Cb. J.
1. Jury: Challenge. Permitting gambling. In forming tbe trial jury, tbe district attorney asked if any of them bad formed or expressed an opinion as to tbe guilt or inil0Ceilce 0f defendant, to which they responded in tbe negative. Counsel for defendant then inquired if they bad not just “ set upon a jury for tbe trial of a person indicted for tbe same kind of an offense.” They responded, they bad. They were then asked “if tbe evidence in this case should be the same as in that just decided, if their minds were not made up as to tbe guilt or innocence of defendant?” To this tbe State objected; tbe objection was sustained, and tbe defendant excepted.
Tbe very objection now made to the action of tbe court below, is disposed of by tbe case of The State v. Sheeley, 15 Iowa. That case settles tbe doctrine in clear and express terms in favor of tbe action of tbe court below. And see The State v. Arnold, 12 Iowa, 479.
*302. - Gambling: stakes. II. By tbe statute it is declared, tbat if any person beep a bouse, &c., resorted to for tbe purpose of gambling, or permit or suffer any person, in any bouse, &c., to play at cards, &c., for money or other thing, sucb a person shall be fined, &c. (Rev., § 4363.) Under this section it is an offense to permit or suffer persons to play for liquor, or, as expressed in tbe bill of exceptions, “for tbe treats.” To constitute gambling, it is not necessary tbat tbe money or “ other thing ” should be “ put up.” But a playing with an agreement or understanding tbat tbe losing party shall pay “ for tbe glasses or drinks round,” tbe same being called for and drank accordingly, on tbe result being known, is gambling within tbe meaning of tbe statute. Playing at cards for recreation or amusement is not prohibited.
3. - Gambling house. But tbe case is different when tbe amusement is intensified and tbe interest increased by tbe prospective drinks which the one party enjoys, as tbe result of bis superior skill or good fortune, and tbe other takes at bis own proper expense, tbe keeper of tbe bouse suffering and permitting tbe same; and if be knows and does not forbid or prevent it, be is guilty of suffering or permitting tbe gambling, and is liable under tbe statute.
Affirmed.